Citation Nr: 1608655	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  08-38 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for anemia.

2.  Entitlement to service connection for Epstein Barr.

3. Entitlement to an initial rating greater than 50 percent for major depressive disorder for the period prior to December 11, 2013.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The appellant served on active duty in the U.S. Army from August 1979 to December 1982. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that (in pertinent part) denied entitlement to service connection for anemia and Epstein Barr.  These issues were before the Board in March 2010 when they were remanded for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issue of entitlement to an initial rating greater than 50 percent for major depressive disorder prior to December 11, 2013, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Anemia and Epstein Barr were not shown in service, and are not present during the appeal period.
 

CONCLUSIONS OF LAW

1.  Anemia was not incurred in or aggravated by service.  38 U.S.C.A §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  Epstein Barr was not incurred in or aggravated by service.  38 U.S.C.A §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issues decided herein, VA provided adequate notice in a letter sent to the Veteran in November 2007.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records (STRs), as well as identified VA and private medical treatment records, have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Neither the Veteran nor hers attorney has identified any other outstanding evidence and none is found by the Board.

The Veteran has been afforded the appropriate VA examination to determine the nature and etiology of his claimed disabilities.  The July 2010 VA examination was adequate, as it was predicated on a full reading of the Veteran's medical records in the claims file.  All of the pertinent evidence of record was considered, to include the statements of the Veteran and examination results, and the examiner provided rationale for the opinion stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

II.  Legal Criteria for Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49 (1990).

III.  Factual Background and Analysis

The Veteran maintains that her anemia and Epstein Barr had their inception during her period of active service,, as evidenced by her frequent complaints of nonspecific symptoms such as a low grade fever and weakness.  She claims that she has experienced such symptoms on .a continuous basis since service.  

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

STRs show that the Veteran was seen on a frequent basis for numerous complaints, including weakness, dizziness, and recurring pains all over her body.  Various diagnoses in connection with her complaints were considered, including possible rheumatic fever and viral syndrome.  It does not appear that any definitive diagnosis was identified during active service.  STRs, including a September 1982 separation examination report, are negative for diagnoses of or treatment for anemia and Epstein Barr.  The September 1982 separation examination revealed clinically normal skin and negative laboratory findings; the Veteran was described as "healthy."

The post-service medical evidence includes VA and private clinical records containing notations of Epstein Barr and anemia due to uterine fibroids.

A March 1997 private treatment record notes that the Veteran had a history of mild anemia in the past.  An April 1997 private treatment record notes that the Veteran was seen following lab work.  She had recent evidence of hepatitis proven to be probably related to cytomegalovirus and/or current or recent Epstein Barr virus infection.  This was noted to be resolved.

A May 2000 private emergency department record notes that the Veteran was seen with complaints of dizziness, weakness and fatigue.  Her past treatment for anemia and past medical history of Epstein Barr were noted. 

A December 2006 VA treatment record notes the Veteran's history of anemia secondary to fibroid uterus which was treated with a partial hysterectomy in 2004. 

The instant service connection claim was received by the RO in September 2007.

The Veteran underwent a VA examination in July 2010.  The examiner reviewed the claims file and noted that the Veteran was seen for viral syndrome, dizziness and low grade fevers in service.  Laboratory tests in service showed normal CBC.  The examiner also noted that following service, the Veteran was seen for anemia secondary to her fibroid uterus, and underwent partial hysterectomy.  A review of the Veteran's most recent (2008) laboratory tests showed no anemia.  Currently, the Veteran's complaints included fatigue, headaches and facial rash.  On examination, there was no evidence of low grade fever or palpable lymph nodes.  A rosacea-type rash was noted on the cheeks and forehead.  Laboratory testing was negative for the claimed disabilities.  The examiner concluded that there was no evidence of anemia or Epstein Barr.  In this regard, he noted that while the Veteran's recurrent joint pain and fatigue are more likely than not related to the same condition she had when she was seen numerous times in the military for recurrent joint pain and myalgias, her anemia and Epstein-Barr are less likely than not related to the military. A March 2015 rating decision (in pertinent part) awarded service connection for chronic fatigue syndrome and fibromyalgia.  

VA treatment records dated from 2010 to 2015 note no findings of anemia or Epstein Barr. 

Accordingly, there is no competent evidence that the Veteran had anemia or Epstein Barr during the appeal period from 2007 to present. 

Moreover, the STRs are silent for any complaints of findings of anemia and Epstein Barr.  The first medical evidence of any of the claimed disabilities was in 1997, almost 15 years after service.  While not necessarily outcome determinative, such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

As for there being a medical nexus between the Veteran's service and her post-service anemia and Epstein Barr, the Board finds that the July 2010 VA opinion is the most probative and persuasive evidence in this case, as it is based upon a complete review of the Veteran's entire claims file and examination of the Veteran and supports its conclusions with detailed rationale.  The VA examiner considered the Veteran's history of in-service treatment, as well as her stated contentions.  After considering evidence of record, the VA examiner opined that the Veteran's claimed disabilities were less likely than not incurred in or caused by service.  The examiner's references to specific evidence make for persuasive rationale.  There is no medical evidence to the contrary.

The Board has not overlooked the Veteran's contentions.  However, while lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) as to the specific issues in this case, anemia and Epstein Barr fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  These are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that laboratory studies and other specific findings are needed to properly assess and diagnose the disability.  See Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009).  That is, although the Board readily acknowledges that Veteran is competent to report fatigue and rashes, there is no indication that the Veteran is competent to etiologically link any reported in-service symptoms to a disability diagnosed many years after her discharge.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence of diagnosis and nexus and lacks probative value.

 In arriving at the decision to deny the service connection claims, the Board finds that the preponderance of the evidence is against the claims, thus, the benefit-of-the-doubt doctrine is not applicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for anemia is denied.

Service connection for Epstein Barr is denied.


REMAND

One of the matters the Board must address is which issue or issues are properly before the Board.  An appeal to the Board is initiated by a notice of disagreement (NOD) and completed by a substantive appeal after an SOC (Statement of the Case) is furnished.  In essence, the following sequence is required: There must be a decision by the RO; the claimant must timely express disagreement with the decision; VA must respond by issuing an SOC; and finally the claimant, after receiving the SOC, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202 and 20.203.

Here, in March 2015, the RO awarded the Veteran service connection for major depressive disorder and assigned a 50 percent evaluation effective September 14, 2007, and a 70 percent evaluation effective December 11, 2013.  In a February 2016 Notice of Disagreement, the Veteran, through her attorney, disagreed with the rating prior to December 11, 2013, arguing that the condition was severe prior to that date, and a higher rating was warranted. The record before the Board, however, does not show that the Veteran has been provided an SOC in response to this NOD.  Because the NOD placed the issues in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an appropriate SOC to the Veteran and her attorney in the matter of an initial rating greater than 50 percent for major depressive disorder prior to December 11, 2013.  If, and only if, an appeal is timely perfected, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


